NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE K. WILSON BRIGGS,                         No. 19-15128

                Plaintiff-Appellant,            D.C. No. 3:18-cv-04952-VC

 v.
                                                MEMORANDUM*
KEVIN SPACEY; et al.,

                Defendants-Appellees,

and

SOUND POINT CAPITAL
MANAGEMENT, LC,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Steve K. Wilson Briggs appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging copyright infringement and related claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Daniels-Hall v. Nat’l

Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (failure to state a claim); Reyn’s

Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 745 (9th Cir. 2006) (preclusion).

We affirm.

      The district court properly dismissed Briggs’s claims except for the breach

of contract and international infringement claims on the ground of issue preclusion

because the issues involved in those claims were actually litigated and decided in

Briggs’s prior federal copyright action. See Taylor v. Sturgell, 553 U.S. 880, 892

(2008) (issue preclusion bars “successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim” (citation and

internal quotation marks omitted)); Howard v. City of Coos Bay, 871 F.3d 1032,

1040-41 (9th Cir. 2017) (requirements for federal issue preclusion).

      The district court properly dismissed Briggs’s breach of contract and

international infringement claims because Briggs failed to allege facts sufficient to

state a plausible claim. See 17 U.S.C. § 602(a)(2) (elements of international

infringement claim); Oasis W. Realty, LLC v. Goldman, 250 P.3d 1115, 1121 (Cal.

2011) (elements of California breach of contract claim); see also Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally


                                           2                                      19-15128
construed, a plaintiff must allege facts sufficient to state a plausible claim).

      To the extent that Briggs contends that the previous federal judgment should

be set aside, this constitutes an impermissible collateral attack on that judgment.

See Mullis v. U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1393 (9th Cir.

1987) (“[C]ollateral attacks on the judgments, orders, decrees or decisions of

federal courts are improper.” (citation omitted)). Contrary to Briggs’s contention,

Federal Rule of Civil Procedure 60 is not applicable here.

      In light of our conclusion that the district court properly dismissed Briggs’s

action on the merits, we conclude that the district court did not err in failing to rule

on Briggs’s motion for default judgment prior to entering judgment in favor of

defendants. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (factors

for determining whether to enter default judgment; default judgments are generally

disfavored, and cases should be decided on the merits whenever reasonably

possible).

      We reject as meritless Briggs’s contentions regarding the district court’s

alleged misconduct.

      AFFIRMED.




                                           3                                       19-15128